
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 142
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Issa submitted
			 the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Honoring the life, service, and
		  accomplishments of General Robert H. Barrow, United States Marine
		  Corps.
	
	
		Whereas General Robert H. Barrow was born on February 5,
			 1922, in Baton Rouge, Louisiana;
		Whereas General Barrow enrolled at Louisiana State
			 University in 1939, but left school in 1942 to enlist in the United States
			 Marine Corps;
		Whereas General Barrow graduated from Officer Candidate
			 School in 1943 and was commissioned as a second lieutenant in the Marine
			 Corps;
		Whereas General Barrow, during World War II, led an
			 American team serving with Chinese guerilla forces for which he was awarded the
			 Bronze Star with Combat V;
		Whereas General Barrow, during the Korean War, led his
			 company ashore at Inchon in September 1950, was awarded the Silver Star after
			 fighting in the vicinity of Seoul, Korea, and was awarded the Navy Cross for
			 actions during the Chosin Reservoir Campaign in December 1950;
		Whereas General Barrow, during the Vietnam War, commanded
			 a regiment that conducted a series of highly successful operations and received
			 the Army Distinguished Service Cross for his valor during Operation Dewey
			 Canyon in 1969;
		Whereas General Barrow, in 1979, was confirmed as
			 Commandant of the Marine Corps;
		Whereas General Barrow was the first Marine to serve a
			 regular four-year tour as a full member of the Joint Chiefs of Staff, during
			 which he responded aggressively to racial tension in the Marine Corps, ended
			 tolerance of drug abusers and problem drinkers, and gave commanders the
			 authority to discharge Marines who created recurring problems;
		Whereas General Barrow retired from the Marine Corps in
			 1983, returning to St. Francisville, Louisiana, but continued to serve the
			 United States in retirement as a member of the President’s Foreign Intelligence
			 Advisory Board and the President’s Blue Ribbon Commission on Defense Management
			 (the Packard Commission);
		Whereas General Barrow’s decorations include the Navy
			 Cross, the Army Distinguished Service Cross, the Defense Distinguished Service
			 Medal with Oak Leaf Cluster, the Navy Distinguished Service Medal, the Silver
			 Star Medal, three Legions of Merit, the Bronze Star Medal with Combat V and
			 Gold Star in lieu of a second award, and the Combat Action Ribbon;
		Whereas General Barrow graduated from the University of
			 Maryland, attended graduate school at Tulane University, is a graduate of the
			 National War College, and holds honorary doctorates from Tulane University,
			 Louisiana State University, and The Citadel;
		Whereas General Barrow passed away on October 30, 2008;
			 and
		Whereas General Barrow had a tremendous and positive
			 impact on the Marine Corps: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors General
			 Robert H. Barrow for his service of over 41 years to the United States;
			(2)commends General
			 Barrow for his dedication and commitment to excellence as a Marine and leader
			 of Marines; and
			(3)recognizes General
			 Barrow as a Marine and leader of Marines for displaying the highest levels of
			 leadership, professional competence, integrity, and moral courage throughout
			 his distinguished military service.
			
